Title: From Thomas Jefferson to Horatio Gates, 8 March 1801
From: Jefferson, Thomas
To: Gates, Horatio



Dear General
Washington Mar. 8. 1801.

I have to acknolege your friendly letter of Feb. 9. as well as a former one. before that came to hand an arrangement had been settled; and in our country you know, talents alone are not to be the determining circumstance, but a geographical equilibrium is to a certain degree expected. the different parts in the union expect to share the public appointments. the character you pointed out was known to me & valued of old.—On the whole I hope we shall make up an administration which will unite a great mass of confidence, and bid defiance to the plans of opposition meditated by leaders, who are now almost destitute of followers. if we can hit on the true line of conduct which may conciliate the honest part of those who were called federalists, & yet do justice to those who have so long been excluded from it, I should hope to be able to obliterate, or rather to unite the names of federalist & republican. the way to effect it is to preserve principle, but to treat tenderly those who have been estranged from us, & dispose their minds to view our proceedings with candour. this will end in approbation. I pray you to accept assurances of the high consideration & respect & the constant affection of Dr. Sir
Your most obedt. & most humble servt

Th: Jefferson

